Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/21 has been entered.
 
This office action is in response to correspondence filed 09/10/21 regarding application 16/516,849, in which no claims were amended, added, or cancelled. Claims 1-20 are pending and have been considered.


Response to Arguments
The amended specification overcomes the objection for a minor informality, and so it is withdrawn.
It is noted that Applicant’s request under 35 CFR 1.48(a) correcting inventorship adding Changliang Liu and Liang Lu as inventors has been accepted. Applicant is correct that the Li reference used in the previous 103 rejection is authored by joint inventors, since the Li reference already listed two joint inventors as authors and Applicant added the other two to the list of joint inventors with the request under Rule 48. Thus, Applicant’s argument on page 7 that based on the effective filing date of 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1 and 13 is Rao et al. (“Exploring Architectures, Data, and Units for Streaming End-to-End Speech Recognition with RNN-Transducer”, in Proc. ASRU 2017. 2 January 2018). Rao discloses a method for facilitating application of a unidirectional machine learning model to a stream of content (the RNN-T model consists of an encoder network, which maps input acoustic frames into a higher-level representation, and a prediction and joint network which together correspond to the decoder network. The decoder is conditioned on the history of previous predictions, i.e. contexts relative to the historical predictions, and is therefore considered a unidirectional model, Fig 1, page 2), the method comprising: identifying a stream of content (the RNN-T is used for streaming recognition, page 2, Section 1. Introduction); identifying, based on a predetermined segment length, one or more frame segments of content in the stream and prior to receiving all frame segments in the stream (during each step of inference, the RNN-T model is fed the next acoustic frame, page 3, section 2: RNN-Transducer); accessing the unidirectional machine learning model that includes a plurality of processing layers, including an initial input layer, one or more hidden layers, and a final output layer, each processing layer in the one or more hidden layers including a plurality of processing blocks that are sequentially positioned within each layer to provide output to a subsequent processing block and to receive input from a preceding processing block according to processing rules of the unidirectional 

A combination or modification of Rao and the other prior art of record (Li is no longer considered prior art, for the reasons above) would not have resulted in the limitations of claims 1 and 13, and therefore claims 1 and 13 would not have been obvious to one of ordinary skill in the art at the time of the invention.

Dependent claims 2-12 and 14-20 are allowable because they further limit allowable parent claims 1 and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                      09/27/21